        Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 1 of 19




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


RICARDO MCCLURE,                        :       Civil No. 3:20-cv-2142
                                        :
      Petitioner,                       :
                                        :
v.                                      :       (Magistrate Judge Carlson)
                                        :
COMMONWEALTH OF                         :
PENNSYLVANIA, et al.,                   :
                                        :
      Respondents.                      :
                                        :

                           MEMORANDUM OPINION

I.    Introduction

      A central tenet of federal habeas corpus practice for state prisoners is the

requirement that state inmates seeking habeas corpus relief must exhaust their state

remedies before proceeding to federal court. This exhaustion requirement is rooted

in considerations of federalism and comity, and is specifically mandated by statute.

Further, state court exhaustion is an essential part of the design of the habeas corpus

statute, 28 U.S.C. § 2254, since we are expressly enjoined to evaluate the legal

conclusions and factual findings of the state courts when assessing a state prisoner’s

habeas corpus petition. Given the pivotal role that this state court exhaustion

requirement plays in this legal arena, under federal law unexhausted petitions are

subject to dismissal.


                                            1
        Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 2 of 19




      So it is here.

      Ricardo McClure has filed a habeas corpus petition which seeks to challenge

his guilty plea conviction on state murder charges on a series of grounds, none of

which have been presented to the state courts for their consideration. After review

of the record, we find that McClure’s current claims have not been exhausted in the

state court system. Therefore, these claims may not be considered by us in the first

instance. Accordingly, we will deny this petition without prejudice to McClure first

pursuing these claims in state court, as he is required to do by statute.

II.   Statement of Facts and of the Case

      The factual background of this case was aptly summarized by the

Pennsylvania Superior Court when it affirmed the denial of McClure’s state petition

for post-conviction relief. At that time, the Superior Court explained that:

      On December 10, 2018, McClure, then eighteen years of age, entered
      an open guilty plea to second-degree murder, robbery, and criminal
      conspiracy. These charges stem from an incident that occurred on or
      about August 16, 2017, at which time McClure, then sixteen years of
      age, and two co-defendants agreed to meet with the victim who was
      going to supply them with an ounce of marijuana in exchange for
      $230.00. McClure and his co-defendants did not have the money for the
      drugs, and they conspired to rob the victim. At some point during the
      exchange one of McClure's co-defendants shot the victim, who died as
      a result of his injuries. On February 6, 2019, the trial court
      sentenced McClure, on his second-degree murder conviction, to 35
      years to life in prison. The trial court imposed concurrent sentences for
      the other charges. The trial court denied McClure's motion to
      reconsider sentence. McClure did not file a direct appeal.

Commonwealth v. McClure, 237 A.3d 1054 (Pa. Super. Ct. 2020).
                                           2
        Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 3 of 19




      By pleading guilty and forgoing a direct appeal, McClure effectively waived

many opportunities to challenge his conviction and sentence. Nonetheless, on

July 15, 2019, McClure filed a petition seeking post-conviction relief under

Pennsylvania’s Post-Conviction Relief Act (PCRA). In this PCRA petition, McClure

raised a single, specific allegation: “he claimed that plea counsel was ineffective for

failing to advise him that he was facing a mandatory thirty-year sentence by pleading

guilty to second-degree murder.” Id. at 1054. Citing the plea colloquy in which

McClure specifically stated under oath that he was aware of this statutory penalty,

the state trial court denied this petition, and McClure appealed.

      On appeal to the Pennsylvania Superior Court, McClure once again advanced

a single narrow legal issue, namely:

      The [PCRA] court did not hold an evidentiary hearing on McClure's
      PCRA petition, where his attorney was ineffective in advising him as
      to the required mandatory minimum sentence and his attorney was
      ineffective for failing to request to withdraw his plea. Did the [PCRA]
      court err in not holding an evidentiary hearing and finding McClure's
      [plea counsel] ineffective?

Id. at 1054.

      On June 12, 2020, the Superior Court issued a decision affirming the denial

of McClure’s narrowly focused PCRA petition without a hearing, holding that the

decision to forego a hearing was appropriate in this case where McClure’s guilty

plea admissions thoroughly rebutted his assertion that he was unaware of the 30-year

mandatory penalty for second degree murder. Id.
                                          3
        Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 4 of 19




      Having exhausted this singular claim in state court, McClure filed the instant

federal habeas corpus petition. (Doc. 1). In this petition, McClure advances four new

claims, none of which have been presented to, or considered by, the state courts.

Specifically, McClure alleges: (1) that the Commonwealth failed to provide his

defense counsel with discovery materials; (2) that defense counsel was ineffective

in failing to request discovery; (3) that the Commonwealth relied upon false and

recanted evidence to prosecute him; and (4) that the Commonwealth improperly

relied upon hearsay evidence in his prosecution. (Doc. 1). Given that none of these

legal issues had previously been presented to the state courts for their consideration,

the Commonwealth has filed a partial response to this petition which seeks to have

the petition dismissed as unexhausted. (Doc. 6). This matter is fully briefed and is,

therefore, ripe for resolution.

      Finding that these claims are wholly unexhausted, for the reasons set forth

below we are compelled to dismiss this petition without prejudice to its renewal

when, and if, McClure fully exhausts these legal claims.




                                          4
        Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 5 of 19




III. Discussion

      A. State Prisoner Habeas Relief–The Legal Standard.

             (1) Substantive Standards

      In order to obtain federal habeas corpus relief, a state prisoner seeking to

invoke the power of this Court to issue a writ of habeas corpus must satisfy the

standards prescribed by 28 U.S.C. § 2254, which provides in part as follows:

      (a) The Supreme Court, a Justice thereof, a circuit judge, or a district
      court shall entertain an application for a writ of habeas corpus in behalf
      of a person in custody pursuant to the judgment of a State court only on
      the ground that he is in custody in violation of the Constitution or laws
      or treaties of the United States.

       (b) (1) An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not be granted
      unless it appears that—

      (A) the applicant has exhausted the remedies available in the courts of
      the State;
      ..........
      (2) An application for a writ of habeas corpus may be denied on the
      merits, notwithstanding the failure of the applicant to exhaust the
      remedies available in the courts of the State.

28 U.S.C. § 2254(a) and (b).

      As this statutory text implies, state prisoners must meet exacting substantive

and procedural benchmarks in order to obtain habeas corpus relief. At the outset, a

petition must satisfy exacting substantive standards to warrant relief. Federal courts

may “entertain an application for a writ of habeas corpus on behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in
                                          5
        Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 6 of 19




custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). By limiting habeas relief to state conduct which violates “the

Constitution or laws or treaties of the United States,” § 2254 places a high threshold

on the courts. Typically, habeas relief will only be granted to state prisoners in those

instances where the conduct of state proceedings led to a “fundamental defect which

inherently results in a complete miscarriage of justice” or was completely

inconsistent with rudimentary demands of fair procedure. See e.g., Reed v. Farley,

512 U.S. 339, 354 (1994). Thus, claimed violations of state law, standing alone, will

not entitle a petitioner to § 2254 relief, absent a showing that those violations are so

great as to be of a constitutional dimension. See Priester v. Vaughan, 382 F.3d 394,

401–02 (3d Cir. 2004).

             (2) Deference Owed to State Courts

      These same principles which inform the standard of review in habeas petitions

and limit habeas relief to errors of a constitutional dimension also call upon federal

courts to give an appropriate degree of deference to the factual findings and legal

rulings made by the state courts in the course of state criminal proceedings. There

are two critical components to this deference mandated by 28 U.S.C. § 2254.

      First, with respect to legal rulings by state courts, under § 2254(d), habeas

relief is not available to a petitioner for any claim that has been adjudicated on its

merits in the state courts unless it can be shown that the decision was either: (1)


                                           6
        Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 7 of 19




“contrary to” or involved an unreasonable application of clearly established case

law; see 28 U.S.C. § 2254(d)(l); or (2) was “based upon an unreasonable

determination of the facts,” see 28 U.S.C. § 2254(d)(2). Applying this deferential

standard of review, federal courts frequently decline invitations by habeas

petitioners to substitute their legal judgments for the considered views of the state

trial and appellate courts. See Rice v. Collins, 546 U.S. 333, 338–39 (2006); see also

Warren v. Kyler, 422 F.3d 132, 139–40 (3d Cir. 2006); Gattis v. Snyder, 278 F.3d

222, 228 (3d Cir. 2002).

      In addition, § 2254(e) provides that the determination of a factual issue by a

state court is presumed to be correct unless the petitioner can show by clear and

convincing evidence that this factual finding was erroneous. See 28 U.S.C. §

2254(e)(1). This presumption in favor of the correctness of state court factual

findings has been extended to a host of factual findings made in the course of

criminal proceedings. See, e.g., Maggio v. Fulford, 462 U.S. 111, 117 (1983) (per

curiam); Demosthenes v. Baal, 495 U.S. 731, 734–35 (1990). This principle applies

to state court factual findings made both by the trial court and state appellate courts.

Rolan v. Vaughn, 445 F.3d 671 (3d Cir.2006). Thus, we may not re-assess credibility

determinations made by the state courts, and we must give equal deference to both

the explicit and implicit factual findings made by the state courts. Weeks v. Snyder,




                                           7
        Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 8 of 19




219 F.3d 245, 258 (3d Cir. 2000). Accordingly, in a case such as this, where a state

court judgment rests upon factual findings, it is well-settled that:

      A state court decision based on a factual determination, ..., will not be
      overturned on factual grounds unless it was objectively unreasonable in
      light of the evidence presented in the state proceeding. Miller–El v.
      Cockrell, 537 U.S. 322, 123 S. Ct. 1029, 154 L.Ed.2d 931 (2003). We
      must presume that the state court’s determination of factual issues was
      correct, and the petitioner bears the burden of rebutting this
      presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1);
      Campbell v. Vaughn, 209 F.3d 280, 285 (3d Cir.2000).

Rico v. Leftridge–Byrd, 340 F.3d 178, 181 (3d Cir. 2003). Applying this standard of

review, federal courts may only grant habeas relief whenever “[o]ur reading of the

PCRA court records convinces us that the Superior Court made an unreasonable

finding of fact.” Rolan, 445 F.3d at 681.


             (3) Procedural Benchmarks – Exhaustion and Procedural Default

                    a. Exhaustion of State Remedies

      State prisoners seeking relief under section 2254 must also satisfy specific

procedural standards. Among these procedural prerequisites is a requirement that

the petitioner “has exhausted the remedies available in the courts of the State” before

seeking relief in federal court. 28 U.S.C. § 2254(b). In instances where a state

prisoner has failed to exhaust the legal remedies available to him in the state courts,

federal courts typically will refuse to entertain a petition for habeas corpus. Whitney

v. Horn, 280 F.3d 240, 250 (3d Cir. 2002).

                                            8
        Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 9 of 19




      This statutory exhaustion requirement is rooted in principles of comity and

reflects the fundamental idea that the state should be given the initial opportunity to

pass upon and correct alleged violations of the petitioner’s constitutional rights.

O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999).           The Supreme Court has

explained that “a rigorously enforced total exhaustion rule” is necessary in our dual

system of government to prevent a federal district court from upsetting a state court

decision without first providing the state courts the opportunity to correct a

constitutional violation. Rose v. Lundy, 455 U.S. 509, 518 (1982). Requiring

exhaustion of claims in state court also promotes the important goal of ensuring that

a complete factual record is created to aid a federal court in its review of § 2254

petitions. Walker v. Vaughn, 53 F.3d 609, 614 (3d Cir. 1995). A petitioner seeking

to invoke the writ of habeas corpus, therefore, bears the burden of showing that all

of the claims alleged have been “fairly presented” to the state courts, and the claims

brought in federal court must be the “substantial equivalent” of those presented to

the state courts. Evans v. Court of Common Pleas, 959 F.2d 1227, 1231 (3d Cir.

1992); Santana v. Fenton, 685 F.2d 71, 73-74 (3d Cir. 1982). A petitioner cannot

avoid this responsibility merely by suggesting that he is unlikely to succeed in

obtaining state relief, since it is well-settled that a claim of “likely futility on the

merits does not excuse failure to exhaust a claim in state court.” Parker v. Kelchner,

429 F.3d 58, 63 (3d Cir. 2005).


                                           9
       Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 10 of 19




      Although this exhaustion requirement compels petitioners to have previously

given the state courts a fair “opportunity to apply controlling legal principles to the

facts bearing upon [the petitioner’s] constitutional claim,” Picard v. Connor, 404

U.S. 270, 276 (1971), this requirement is to be applied in a commonsense fashion.

Thus, the exhaustion requirement is met when a petitioner submits the gist of his

federal complaint to the state courts for consideration, without the necessity that the

petitioner engage in some “talismanic” recitation of specific constitutional clams.

Evans, 959 F.2d at 1230-33. Similarly, a petitioner meets his obligation by fairly

presenting a claim to state courts, even if the state courts decline to address that

claim. Dye v. Hofbauer, 546 U.S. 1 (2005) (per curiam); Johnson v. Pinchak, 392

F.3d 551, 556 (3d Cir. 2004).

                    b. Procedural Default

      A necessary corollary of this exhaustion requirement is the procedural default

doctrine, which applies in habeas corpus cases. Certain habeas claims, while not

exhausted in state court, may also be incapable of exhaustion in the state legal system

by the time a petitioner files a federal habeas petition because state procedural rules

bar further review of the claim. In such instances:


      In order for a claim to be exhausted, it must be “fairly presented” to the
      state courts “by invoking one complete round of the State’s established
      appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 844-
      45, 119 S. Ct. 1728, 144 L.Ed.2d 1 (1999). If a claim has not been fairly

                                          10
       Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 11 of 19




      presented to the state courts and it is still possible for the claim to be
      raised in the state courts, the claim is unexhausted . . . .

      If a claim has not been fairly presented to the state courts but state law
      clearly forecloses review, exhaustion is excused, but the doctrine of
      procedural default may come into play. A procedural default occurs
      when a prisoner’s federal claim is barred from consideration in the state
      courts by an “independent and adequate” state procedural rule. Federal
      courts may not consider the merits of a procedurally defaulted claim
      unless the default and actual “prejudice” as a result of the alleged
      violation of the federal law or unless the applicant demonstrates that
      failure to consider the claim will result in a fundamental “miscarriage
      of justice.” Coleman v. Thompson, 501 U.S. 722, 750, 111 S. Ct. 2546,
      115 L.Ed.2d 640 (1991).

Carpenter v. Vaughn, 296 F.3d 138, 146 (3d Cir. 2002).

      “[A] federal court will ordinarily not entertain a procedurally defaulted

constitutional claim in a petition for habeas corpus ‘[o]ut of respect for finality,

comity, and the orderly administration of justice.’ This is a reflection of the rule that

‘federal courts will not disturb state court judgments based on adequate and

independent state law procedural ground.’” Hubbard v. Pinchak, 378 F.3d 333, 338

(3d Cir. 2004) (citations omitted). Given these concerns of comity, the exceptions

to the procedural default rule, while well-recognized, are narrowly defined. Thus,

for purposes of excusing a procedural default of a state prisoner seeking federal

habeas relief, “[t]he Supreme Court has delineated what constitutes ‘cause’ for the

procedural default: the petitioner must ‘show that some objective factor external to

the defense impeded counsel’s efforts to comply with the State’s procedural rule.’”

                                           11
        Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 12 of 19




Werts v. Vaughn, 228 F.3d 178, 192-93 (3d Cir. 2000) (citations omitted). Similarly,

when examining the second component of this “cause and prejudice” exception to

the procedural default rule, it is clear that:

       With regard to the prejudice requirement, the habeas petitioner must
       prove “‘not merely that the errors at … trial created the possibility of
       prejudice, but that they worked to his actual and substantial
       disadvantage, infecting his entire trial with error of constitutional
       dimensions.’” This standard essentially requires the petitioner to show
       he was denied “fundamental fairness” at trial. In the context of an
       ineffective assistance claim, we have stated that prejudice occurs where
       “there is a reasonable probability that, but for counsel’s deficient
       performance, the result of the proceeding would have been different.”

Id. at 193 (citations omitted).

       Likewise, the “miscarriage of justice” exception to this procedural bar rule is

also narrowly tailored, and requires a credible assertion of actual innocence to justify

a petitioner’s failure to comply with state procedural rules. Hubbard, 378 F.3d at

338.

       Procedural bar claims typically arise in one of two factual contexts. First, in

many instances, the procedural bar doctrine is asserted because an express state court

ruling in prior litigation denying consideration of a habeas petitioner’s state claims

on some state procedural ground. In such a situation, courts have held that:


       A habeas claim has been procedurally defaulted when “a state court
       declined to address a prisoner’s federal claims because the prisoner had
       failed to meet a state procedural requirement.” Coleman v. Thompson,

                                            12
       Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 13 of 19




      501 U.S. 722, 730, 111 S. Ct. 2546, 115 L.Ed.2d 640 (1991). For a
      federal habeas claim to be barred by procedural default, however, the
      state rule must have been announced prior to its application in the
      petitioner’s case and must have been “firmly established and regularly
      followed.” Ford v. Georgia, 498 U.S. 411, 423-24, 111 S. Ct. 850, 112
      L.Ed.2d 935 (1991). Whether the rule was firmly established and
      regularly followed is determined as of the date the default occurred, not
      the date the state court relied on it, Doctor v. Walters, 96 F.3d 675, 684
      (3d Cir. 1996), because a petitioner is entitled to notice of how to
      present a claim in state court, Ford, 498 U.S. at 423-424, 111 S. Ct. 850,
      112 L.Ed.2d 935.

Taylor v. Horn, 504 F.3d 416, 427-28 (3d Cir. 2007).

      In other instances, the procedural default arises, not because of an express

state court ruling, but as a consequence of a tactical choice by a habeas petitioner,

who elects to waive or forego a claim in the course of his state proceedings, and thus

fails to fully exhaust the claim within the time limits prescribed by state statute or

procedural rules. In such instances the petitioner’s tactical choices in state court

litigation also yield procedural defaults and waivers of claims federally. See, e.g,,

Johnson v. Pinchak, 392 F.3d 551 (3d Cir. 2004) (procedural default where petitioner

failed to timely pursue state claim); Hull v. Freeman, 991 F.2d 86 (3d Cir. 1993)

(same). Accordingly, a petitioner’s strategic choices in state court waiving or

abandoning state claims may act as a procedural bar to federal consideration of his

claims, unless the petitioner can show either “cause and prejudice” or demonstrate a

“fundamental miscarriage of justice.”

      It is against these legal benchmarks that we assess McClure’s petition.
                                         13
        Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 14 of 19




       B. This Petition Will Be Denied Without Prejudice as Unexhausted.

       In this federal habeas petition, McClure raises four grounds for habeas relief,

asserting that: (1) the Commonwealth failed to provide his defense counsel with

discovery materials; (2) defense counsel was ineffective in failing to request

discovery; (3) the Commonwealth relied upon false and recanted evidence to

prosecute him; and (4) the Commonwealth improperly relied upon hearsay evidence

in his prosecution. (Doc. 1). Yet it is evident that none of these legal claims have

been presented to, or considered by, the state courts. Thus, McClure presents us with

the paradigm of an unexhausted habeas corpus petition.

       The failure to exhaust these claims is now fatal to this petition. At the outset,

it is well settled that a petitioner must present his claims to the state courts for a full

round of appellate review, meaning to both the Pennsylvania Superior Court and the

Pennsylvania Supreme Court. See O’Sullivan v. Boerckel, 526 U.S. 838, 844-45

(1999); Lines v. Larkin, 208 F.3d 153, 160 (3d Cir. 2000); Blasi v. Atty. Gen. of Pa.,

30 F.Supp.2d 481, 486 (M.D. Pa. 1998). However, in light of the Pennsylvania

Supreme Court’s Order No. 218, which expressly allows petitioners to forego state

Supreme Court review of legal claims exhausted in the Superior Court, it has been

held that “Order No. 218 renders review from the Pennsylvania Supreme Court

‘unavailable’ for purposes of exhausting state court remedies under § 2254(c).”

Lambert v. Blackwell, 387 F.3d 210, 233 (3d Cir. 2004).


                                            14
       Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 15 of 19




      In the instant case, McClure’s failure to comply with this basic exhaustion

requirement is fatal to his current petition and compels dismissal of that petition. Nor

can McClure cure this procedural shortcoming by alleging that his PCRA counsel

was ineffective for failing to raise these claims in his state post-conviction

proceedings. On this score, as a general rule, Section 2254 states that “[t]he

ineffectiveness or incompetence of counsel during Federal or State collateral post-

conviction proceedings shall not be a ground for relief in a proceeding arising under

section 2254.” 28 U.S.C. § 2254(i). Further, the Supreme Court has stated that

“[t]here is no constitutional right to an attorney in state post-conviction

proceedings,” and consequently “a petitioner cannot claim constitutionally

ineffective assistance of counsel in such proceedings.” Coleman v. Thompson, 501

U.S. 722, 752 (1991) (citing Pennsylvania v. Finley, 481 U.S. 551 (1987) and

Wainwright v. Torna, 455 U.S. 586 (1982)); see also Holman v. Gillis, 58 F. Supp.

2d 587, 597 (E.D. Pa. 1999) (stating that “a claim of ineffective assistance of PCRA

counsel is not cognizable in a federal habeas corpus petition because the right to

effective assistance of PCRA counsel exists pursuant to state law, and is not

mandated by the Constitution or laws or treaties of the United States”).

        Thus, under the Coleman standard, McClure has no cognizable free-standing

legal claim that his PCRA counsel was ineffective. Likewise McClure cannot bring

this petition within the narrow exception to the exhaustion requirement announced


                                          15
       Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 16 of 19




by the Supreme Court of the United States in Martinez v. Ryan, 566 U.S. 1 (2012).

The Supreme Court in Martinez held:

      Where, under state law, claims of ineffective assistance of trial counsel
      must be raised in an initial-review collateral proceeding, a procedural
      default will not bar a federal habeas court from hearing a substantial
      claim of ineffective assistance at trial if, in the initial-review collateral
      proceeding, there was no counsel or counsel in that proceeding was
      ineffective.

Martinez, 566 U.S. at 17.

      The Martinez exception is narrow in that it provides a petitioner with a method

to establish “cause” for a procedural default on some legal claim. Id. It does not,

however, allow a petitioner to rely on the ineffectiveness of post-conviction counsel

as a ground for relief, as that is precluded by § 2254(i). Id. Thus, to the extent that

petitioner seeks relief on the ground that his PCRA counsel was ineffective, such

relief should be denied.

       To the extent petitioner seeks to use PCRA counsel's alleged ineffectiveness

as “cause” to excuse procedural default of his unexhausted ineffective assistance

claims, he has not met his burden of proof or persuasion. Under Martinez, the failure

to raise a claim in a PCRA petition is excused only if counsel rendered ineffective

assistance in developing, or failing to develop, the claim. Martinez, 566 U.S. at 21-

22. Additionally, the claim of ineffective assistance of trial counsel that was not

raised must be a substantial one—that is, it must have some merit. Id. at 14. This is

a very high standard, as counsel is “strongly presumed to have rendered adequate
                                           16
       Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 17 of 19




assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Burt v. Titlow, 134 S. Ct. 10, 17 (2013) (quoting Strickland

v. Washington, 466 U.S. 668, 690 (1984)). Further:

      The Martinez framework applies only to “substantial claims” of trial
      counsel’s own ineffectiveness. A claim that trial counsel was
      ineffective will be deemed to be substantial under this test if the
      petitioner shows that “the claim has some merit,” as would be required
      for the issuance of a certificate of appealability from an unfavorable
      decision. Cox, 757 F.3d at 119.

Hansen v. Clark, No. 4:16-CV-2223, 2019 WL 3782152, at *14 (M.D. Pa. July 15,

2019), report and recommendation adopted, No. 4:16-CV-02223, 2019 WL

3776960 (M.D. Pa. Aug. 12, 2019).

      In this case, we cannot conclude that the claims presented by McClure meet

the exacting Martinez standard and provide “cause” to excuse this procedural

default. Indeed, on this score we are constrained to observe that McClure’s guilty

plea in this case may well constitute a waiver of many of the claims which he now

wishes to belatedly pursue since:

      It is well established that a criminal defendant’s unconditional,
      knowing and voluntary plea of guilty waives all non-jurisdictional
      issues. Woodward v. United States, 426 F.2d 959, 964 (3d Cir. 1970);
      Abram v. United States, 398 F.2d 350 (3d Cir. 1968); see also Doggett
      v. United States, 505 U.S. 647, 658 n. 3, 112 S. Ct. 2686, 120 L.Ed.2d
      520 (1992) (finding no waiver where defendant preserved right to
      appeal). “A guilty plea ... renders irrelevant those constitutional
      violations not logically inconsistent with the valid establishment of
      factual guilt and which do not stand in the way of conviction if factual

                                        17
       Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 18 of 19




      guilt is validly established.” Menna v. New York, 423 U.S. 61, 62 n. 2,
      96 S. Ct. 241, 46 L.Ed.2d 195 (1975). This includes “many of the most
      fundamental protections afforded by the Constitution,” United States v.
      Mezzanatto, 513 U.S. 196, 201, 115 S. Ct. 797, 130 L.Ed.2d 697
      (1995), such as the right to a jury trial, the right to confront and cross-
      examine witnesses, and the right against self-incrimination, United
      States v. Khattak, 273 F.3d 557, 561 (3d Cir. 2001) (quoting Boykin v.
      Alabama, 395 U.S. 238, 243, 89 S. Ct. 1709, 23 L.Ed.2d 274 (1969)).

Washington v. Sobina, 475 F.3d 162, 165 (3d Cir. 2007).

      Simply put, McClure’s current habeas corpus petition is plainly unexhausted,

and McClure has neither pled, nor proven, that he is entitled to take advantage of

any of the narrow exceptions to the exhaustion requirement otherwise mandated by

statute. Therefore, this petition will be dismissed without prejudice to renewal when,

and if, McClure fully exhausts these legal claims.

      Finally, we have considered whether McClure is entitled to a certificate of

appealability under 28 U.S.C. § 2253. As the Supreme Court observed “the showing

required to satisfy § 2253(c) is straightforward: The petitioner must demonstrate that

reasonable    jurists   would    find   the        district   court's   assessment   of   the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484,

(2000). Here, we conclude that McClure has made no such showing, nor can he in

light of the clear evidence of his procedural default. Accordingly, a certificate of

appealability will not issue in this case.




                                              18
       Case 1:20-cv-02142-MCC Document 9 Filed 04/06/21 Page 19 of 19




IV. Conclusion

      Accordingly, for the foregoing reasons, McClure’s petition for a writ of

habeas corpus in this case is DISMISSED as unexhausted without prejudice to

renewal when and if McClure fully exhausts these legal claims and a certificate of

appealability shall not issue.

      An appropriate order follows.



                                      S/Martin C. Carlson
                                      Martin C. Carlson
                                      United States Magistrate Judge




                                        19
